NOT FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                          JUL 22 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

FLORENCIO ZATARAIN OSUNA,                        No. 21-2

                Petitioner,                      Agency No.    A095-726-659

 v.
                                                 MEMORANDUM
MERRICK B. GARLAND, U.S. Attorney
General,

                Respondent.

                   On Petition for Review of an Order of the
                       Board of Immigration Appeals

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Florencio Zatarain Osuna, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen and terminate removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a

motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

the denial of a motion to terminate, Dominguez v. Barr, 975 F.3d 725, 734 (9th


      
            This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2020). We deny the petition for review.

      Zatarain Osuna’s contention that the immigration judge lacked

jurisdiction over his proceedings is foreclosed by United States v. Bastide-

Hernandez, No. 19-30006, 2022 WL 2662044, *2, *6 (9th Cir. July 11, 2022)

(en banc), where the court held that a lack of hearing information in the notice

to appear does not deprive the immigration court of subject matter jurisdiction,

and 8 C.F.R. § 1003.14(a) is satisfied when a later notice provides hearing

information. See also Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir.

2019).

      Zatarain Osuna’s reliance on Niz-Chavez v. Garland, ––– U.S. ––––, 141

S. Ct. 1474 (2021), is misplaced as the stop-time rule is not at issue in this case.

      The temporary stay of removal remains in place until the mandate issues.

The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.